Title: From John Adams to Henry Grand, 1 December 1781
From: Adams, John
To: Grand, Henry



Amsterdam Decr 1. 1781
Sir

 You cannot imagine how much I am obliged to you for your early Information of the glorious News. I have Since received ample details of it from America, but your Letter reached me several days Sooner.
I last night recd yours of 23 Novr—and will write you more fully upon it soon. We shall agree in every Thing I believe but the Article of L 6857: 3s, which you charge me for 29 Feb. 1780, as an order to give Mr Dana Credit for this Sum. This should be charged to Mr Dana, as I Shall easily convince you, as part of his Salary.

My best Respects to the family and believe me yours

